Citation Nr: 0305627	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-07 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for degenerative 
changes of the lumbar spine.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for postoperative right shoulder dislocation, 
with osteoarthritis, prior to December 4, 1996.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for postoperative right shoulder dislocation, 
with osteoarthritis, from March 1, 1997.

6.  Entitlement to a total rating due to individual 
unemployability (TDIU).




REPRESENTATION

Appellant represented by:	William K. Randolf, Attorney


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.  This appeal arises from June 1997 and May 
1998 rating decisions of the Department of Veterans Affairs 
(VA), Nashville, Tennessee, regional office (RO).

The Board remanded this case in May 2001 for further 
development, and it has returned for appellate review.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  Disorders of the low back, right knee, and left knee were 
not present during service or within one year from discharge, 
and any current disorders are not etiologically related to 
service.

3.  For the period prior to December 4, 1996, degenerative 
changes of the right shoulder were manifested by limitation 
of motion that more nearly approximated motion limited to 
midway between the side and shoulder level than motion 
limited to 25 degrees from the side.

4.  Degenerative changes of the right shoulder were 
manifested by pain on motion but the veteran retained the 
ability to raise his arm above the shoulder level from March 
1, 1997.

5.  The veteran apparently received a high school education 
and work experience in the field of water treatment and 
reclaimation. 

6.  The veteran receives Social Security Administration 
disability benefits based primarily on nonservice-connected 
disorders.

7.  The veteran's service-connected right shoulder disorder, 
tinnitus, and bilateral hearing loss, in combination or 
separately, do not prevent him from securing and following 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  Disorders of the low back, right knee, and left knee were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1112(a), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.303, 3.307, 3.309 (2002). 

2.  The criteria for a 20 percent evaluation for degenerative 
changes of the right shoulder prior to December 4, 1996 have 
been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5201, 5203 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes of the right shoulder on and after 
March 1, 1997 have not been met. 38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5201, 5203 (2002).

4.  The criteria for a total rating based on individual 
unemployability (TDIU) have not been met.  38 U.S.C.A. § 
1155), 5103, 5103A, 5107  (West 2002); 38 C.F.R. § 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b) (2002)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran and his attorney were notified of the 
information necessary to substantiate his claim, by means of 
the discussions in the January 2000 statement of the case, 
the May 2001 Board remand,  the November 2002 supplemental 
statement of the case, and a letter sent to the veteran in 
October 2001, which specifically addressed the contents of 
the VCAA in the context of the veteran's claims.  In the 
October 2001 letter and the November 2002 supplemental 
statement of the case, the RO explained its decision with 
respect to each issue, and invited the veteran to identify 
records that could be obtained to support his claims.  Under 
these circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran and his attorney of the information and evidence he 
and his attorney were to provide to VA and the information 
and evidence VA would attempt to obtain on the veteran's 
behalf.  In the October 2001 letter and the November 2002 
supplemental statement of the case, the RO asked the veteran 
to identify records relevant to his claims.  In the October 
2001 letter and the November 2002 supplemental statement of 
the case, the RO explicitly set out the various provisions of 
the VCAA, including what records VA would obtain, and what 
was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d) (2002)).  
Here, the RO obtained the records of the veteran's treatment 
at VA and non-VA medical facilities, which the veteran 
identified as relevant to his claim.  The veteran was also 
examined for VA purposes in connection with his claims, and 
pertinent medical opinions were obtained addressing the 
specific questions at issue in this appeal.  There appears to 
be no other development left to accomplish, and under the 
foregoing circumstances, the Board considers the requirements 
of the VCAA to have been met.


II.  Factual background

The veteran's contentions regarding his claims may be briefly 
summarized.  It is his position that he sustained injuries to 
his back and knees during service.  He also maintains that 
his service-connected right shoulder disorder warrants 
ratings in excess of those currently assigned, and that he is 
unemployable due to his service-connected disorders.  
According to the veteran's DD 214, he received a Parachutist 
Badge.  More particularly, the service medical records show 
treatment for a sprained left knee, and that at the time of 
his discharge from service the veteran reported back problems 
associated with parachute jumps.  No other service medical 
record, however, reflects any relevant complaints or 
findings, and the October 1966 report of the examination 
conducted in connection with the veteran's discharge from 
service revealed that there were no musculoskeletal defects 
of the back or knees noted at that time.   

Following service, there was no documentation of any 
treatment of the veteran for back or knee complaints until 
the 1990s, over 25-years after the veteran's discharge from 
service.  According to a June 1993 medical examination report 
for a state disability determination, the examiner recorded 
the following medical history.  The veteran fractured his 
right shoulder in 1965; had surgery of the right knee in 
1985; was involved in an automobile accident in 1989 with 
injuries to his back, cervical spine, and head.  The veteran 
had a myocardial infarction requiring hospital admission in 
June 1991, August 1991, and September 1991.  X-ray studies 
revealed that the veteran's left knee had moderate 
osteoarthritic changes consisting of narrowing of the joint 
space with loss of cartilage and mild osteophyte formation.  
The veteran's lumbosacral spine had moderate to severe 
degenerative disk disease at L1-2 and L2-3, with associated 
osteophytes of these interspaces.  The examiner discussed 
that the veteran had a history of coronary artery disease.  
The veteran had significant degenerative disease of the L1-2 
and L2-3 interspaces.  The examiner felt that the veteran had 
significant impairment.  The examiner diagnosed degenerative 
disk disease L1-2 and L2-3 (moderate to severe); coronary 
artery disease with a history of myocardial infarction; and 
cardiomyopathy.

Private medical records from 1996 reveal that the veteran was 
treated for right shoulder problems.  According to an October 
1996 private treatment record, C.W.H., M.D., reported that 
the veteran complained of increasing incapacitation and pain 
associated with the right shoulder.  On physical examination, 
the physician noted marked tenderness with palpation postero-
laterally over the rotator cuff.  Inspecting the contour of 
both shoulders, Dr. C.W.H. noted that there appeared to be a 
moderate atrophy of the musculature of the right shoulder.  
The right shoulder had abduction to 110, with marked pain; 
adduction to 22 degrees, flexion to 112 degrees; extension to 
24 degrees; external rotation to 54 degrees; and internal 
rotation to 25 degrees.  Flexing the shoulder to 90 degrees 
and internal rotation of the upper arm caused marked 
discomfort.  Circumduction of the shoulder produced a 
prominent painful crepitus noted in the subacromial space.  
Testing of the strength of the shoulder girdle muscles 
revealed significant weakness but the effort was accompanied 
by severe pain.  No instability of the glenohumeral joint was 
noted with anterior, posterior, or push/pull stress 
maneuvers.  There was no tenderness or step-off at the 
acromioclavicular joint.  The ciruculation was intact and the 
thoracic outlet compression test (Adson's maneuver) was 
negative.  Dr. C.W.H. diagnosed impingement 
syndrome/osteoarthritis of the acromioclavicular joint with a 
possible tear of the rotator cuff of the right shoulder.  He 
also noted that the veteran had a swollen right knee with 
mild effusion with internal derangement/chondromalacia of the 
right knee.

According to a December 1996 private operation report, the 
veteran underwent diagnostic arthroscopy of the right 
shoulder; open acromioplasty and open excision of the outer 
clavicle; and open repair of the rotator cuff using Mitek 
anchors.  Subsequent private follow-up treatment reports 
indicated that the right shoulder healed well.  According to 
a January 1997 private treatment record, the veteran had very 
little pain in the right shoulder although he complained of 
stiffness.  Examination of the right shoulder revealed that 
there was no external tenderness.  The range of motion was 
only about 70 percent of normal.  The private physician 
diagnosed postoperative adhesive capsulitis.

According to a December 1996 post-operative physical therapy 
report, the veteran had no complaints of right shoulder pain 
when stretching with his exercises.  According to a February 
1997 private medical examination report, the physician wrote 
that the veteran described a history of significant injuries 
to the lower back and sacroiliac area.  The veteran described 
injuries to his back from parachuting during service, and 
from motorcycle and automobile accidents after service.  The 
veteran reported that he used to race motorcycles.  According 
to x-ray studies, an old compression fracture appeared to be 
at T12-L1.  The physician diagnosed lumbar radiculitis.

According to an October 1997 private medical examination 
report, the veteran provided a history that he injured his 
back and both knees while parachuting during service.  In the 
report, the veteran described persistent lower back pain and 
stiffness for the last 20 years.  Physical examination 
revealed that the veteran had some limited motion in all 
directions of his right shoulder with crepitation and 
snapping in almost any motion.  The veteran's private 
physician, R.J.B, M.D., noted that the veteran was unable to 
do any work that required appreciable lifting or overhead 
work.  X-ray studies revealed excision of the outer clavicle 
with metallic clips for his rotator cuff repair and rather 
severe degenerative changes throughout the lumbar spine and 
both knees.  Dr. R.J.B diagnosed the veteran with severe 
degenerative changes in his lower back, arthritis in both 
knees, and degenerative rotator cuff with surgery and 
crepitation in almost all motions of his right shoulder.  Dr. 
R.J.B. added that apparently these findings were service 
connected given that the veteran's service medical records 
showed that the veteran had had a sprained left knee in 1964 
as a result of parachuting.  The veteran's service discharge 
report also reflected that the veteran had had back pain 
since 1964.

Social Security Administration (SSA) records were associated 
with the claims files.  These SSA records reveal that the 
veteran was treated for a number of physical disorders during 
the 1990s.  According to a September 1999 record, SSA granted 
disability benefits primarily due to a primary diagnosis of 
affective/mood disorder and a secondary diagnosis of chronic 
ischemic heart disease with angina.  The SSA medical records 
generally reflect treatment for his psychiatric and heart 
disorders, with some references to the veteran's low back and 
knees.  There are no medical opinions linking the low back or 
bilateral knee disorders to an incident or injury during 
service.  These records also show complaints of right 
shoulder pain.

VA examined the veteran in May 1999.  According to the 
medical history, the veteran complained of right shoulder 
pain since service, although he was able to work.  (According 
to a January 2000 addendum, it was noted that the examiner 
had mistakenly referred to the veteran's left shoulder in May 
1999 examination report, instead of the right shoulder.  The 
Board accepts that, as corrected, the May 1999 VA examination 
is of the right shoulder.)  In 1997, the veteran underwent 
surgery for a distal clavicle resection and rotator cuff 
repair.  The veteran described periods of weather and 
activity related flare-ups.  The veteran took medication to 
relieve the pain.  He explained that during flare-up, his 
right shoulder had almost no function due to pain.  On 
physical examination, the examiner noted that the right 
shoulder had some mild deltoid atrophy.  The veteran's right 
shoulder had active range of motion of forward flexion to 150 
degrees; abduction to 100 degrees; external rotation to 70 
degrees; and internal rotation to 50 degrees.  The veteran's 
right rotator cuff function revealed motor strength of 4/5, 
and the infraspinatus and subscapularis testing was 5/5.  X-
ray studies revealed that the internal and external rotation 
of the right shoulder had five suture anchors in the proximal 
humeral region.  The proximal humeral metaphysic had an 
irregular margin sclerotic lesion that measured 2.5 
centimeters by 3.0 centimeters.  It was located in the 
proximal medial aspect of the metastasis and was mildly 
lytic.  The veteran apparently had a resection of his distal 
clavicle.  The inferior aspect of the acromion had some 
irregularity.  The mild degenerative changes noted at the 
glenohumeral joint, scapula, and ribs appeared normal without 
any lesions.  The anterior aspect of the glenoid had some 
mild spurring, and the glenohumeral joint spaces were fairly 
well preserved.  The examiner diagnosed degenerative joint 
disease of the right joint, status post rotator repair.  

VA examined the veteran in April 2002 with respect to his 
right shoulder, low back, and knees.  The VA examiner noted 
that a copy of the Board remand and the claims files were 
available and were reviewed prior to and in conjunction with 
the examination.  To summarize, the examiner noted that the 
veteran's service medical records revealed no complaints, 
treatment of, or diagnosis of a back disability during 
service or within on year after discharge.  According to the 
October 1966 discharge examination report, the veteran 
indicated that he had occasional low back problems due to 
parachuting.  Other than this history, no other complaints or 
treatment was shown by the service medical records and no 
diagnosis of a back disability was noted.  The VA examiner 
referred to the February 1997 private physician's report.  
This private physician reported that the veteran had a 
history of injuries to the lower back and sacroiliac area 
secondary to motorcycle accidents.  Several automobile 
accidents were also mentioned, to include a two-week 
hospitalization on one occasion.  The lumbar spine x-ray 
studies revealed an old compression fracture at T12 to L1.  
The veteran's doctor also described some of the veteran's 
back problems as secondary to an on-the-job lifting injury.  

With respect to the right knee, the veteran contended that 
parachuting during service weakened his right knee, which in 
turn caused a work-related injury.  The VA examiner pointed 
to medical evidence from the veteran's physician that showed 
that the veteran experienced an on-the-job injury, for which 
he underwent a subsequent arthroscopic surgery.  The veteran 
was diagnosed with internal derangement and chondromalacia, 
as well as arthritis, of the right knee.  The VA examiner 
noted that there were no records or entries regarding an 
injury to the right knee while in the service. 

The VA examiner cited to service medical records that 
indicated that the veteran experienced left knee ligament 
damage during a parachute jump in 1964.  The veteran was 
treated for a left knee sprain.  According to the October 
1966 discharge examination, there were no complaints 
regarding the veteran's left knee and no left knee disability 
was diagnosed.  Again, the examiner noted that the veteran's 
physician had an x-ray study that showed significant 
arthritis of the left knee.  

The VA examiner noted that the veteran had a history of right 
shoulder dislocation for which he underwent surgery.  The 
veteran reported to the VA examiner that, overall, the 
veteran's shoulder was better since the surgery.  Moreover, 
he reported that he had had no further dislocations, although 
he continued to experience pain at night.  He was bothered by 
overhead-type activity.

On physical examination, the VA examiner noted that the 
veteran had abduction and flexion of the right shoulder to 
180 degrees.  He had internal and external rotation to 90 
degrees.  The veteran had faint crepitation and grinding on 
range of motion testing of the right shoulder.  Impingement 
sign was negative.  Based on the above, it was the examiner's 
impression that the veteran had 1) low back pain with 
degenerative changes; x-ray studies revealed osteopenia with 
mild spondyloarthritis changes with osteophytes seen 
anteriorly and laterally at multiple levels, along with 
degenerative facet joint changes of lower lumbar spine noted, 
2) old left knee injury, x-ray studies revealed a normal left 
knee; 3) status post right knee arthroscopy, x-ray studies 
reveal a normal right knee; 4) old right shoulder 
dislocation, postoperative with prior findings of 
osteoarthritis.

The examiner added that, although certainly pain could 
further limit functional ability during flare-ups or with 
increased use, it was not feasible to attempt to express any 
of this in terms of additional limitation of motion as these 
matters could not be determined with any degree of medical 
certainty.

Addressing the Board's prior remand, the examiner provided 
the following conclusions.  The VA examiner opined that that 
the x-ray studies of the knees were normal.  There was no 
mention of right knee problems while in the service.  There 
was a history of a left knee injury during the service that 
could be causing some residual pain, but overall the left 
knee examination had minimal abnormal physical findings at 
this time.  

With respect to the lower back, the service medical records 
revealed complaints of back pain, but there were no medical 
records regarding findings or diagnosis.  There was a history 
of injuries to the back after discharge from service, 
including one where he was hospitalized for several weeks 
secondary to an automobile accident.  There was noted to be a 
compression fracture at the T12-L1 level.  Based upon the 
veteran's medical history, the back claim was a possibility, 
but it was somewhat speculative in nature.  The medical 
evidence of record was insufficient to support the contention 
that the present degenerative changes of the lumbar spine 
were related to any event during service.  The examiner added 
that to say otherwise would require one to resort to 
conjecture and speculation.

Regarding the right knee, the examiner opined that there was 
no evidence in the medical record to support the veteran's 
contention that any current right knee disorder was related 
to his service.  

Regarding the right shoulder disorder, the veteran's range of 
motion findings were normal.  The veteran had objective 
evidence of pain, crepitation, and grinding as noted with a 
mild pain on extremes of motion.  With respect to functional 
loss, the examiner felt that the veteran would be bothered by 
having to perform overhead-type activity.

III.  Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such diseases during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a low back, a 
right knee, and a left knee disorder.  The Board adopts the 
findings made by the VA physician in April 2002.

In a detailed and thorough report, the April 2002 VA 
physician recounted the veteran's medical history associated 
with the claims file.  The VA physician noted that the 
service medical records were negative for findings of a low 
back, right knee, or left knee disorder.  Although the 
veteran was treated for a left knee strain following a 
parachute jump, there was no finding of a chronic disorder.  
Subsequent service medical records showed no complaints or 
findings of a left knee disorder.  The October 1966 
separation examination report was negative for findings of a 
left knee disorder.  Although the veteran indicated on his 
October 1966 "Report of Medical History" that he 
experienced back pain, the October 1966 separation 
examination report was negative for findings of a low back 
disorder.  There are no records indicating that the veteran 
complained of, or was treated for, a right knee disorder 
during service.

The VA physician noted that there was no medical evidence of 
record that documents treatment or findings of a low back, 
right knee, or left knee disorder within a year of discharge.  
The first medical evidence of these disorders was in the 
1990s.  

Addressing the Board's prior May 2001 remand, the VA 
physician opined that that the x-ray studies of the knees 
were normal.  There was no mention of right knee problems 
while in the service.  There was a history of a left knee 
injury during the service that could be causing some residual 
pain, but overall the left knee examination had minimal 
abnormal physical findings at this time.  

With respect to the lower back, the VA physician noted that 
the service medical records revealed complaints of back pain, 
but there were no medical records regarding findings or 
diagnoses of a chronic disorder.  There was a history of 
subsequent injuries to the back many years after discharge 
from service, including one where he was hospitalized for 
several weeks secondary to an automobile accident.  There was 
noted to be a compression fracture at the T12-L1 level.  
Based upon the veteran's medical history, the VA physician 
indicated the back claim was a possibility, but it was 
somewhat speculative in nature.  The VA physician concluded 
that the medical evidence of record was insufficient to 
support the contention that the present degenerative changes 
of the lumbar spine were related to any event during service.  
The examiner added that to say otherwise would require one to 
resort to conjecture and speculation.

Regarding the right knee, the VA physician opined that there 
was no evidence in the medical record to support the 
veteran's contention that any current right knee disorder was 
related to his service.  

The Board finds this April 2002 VA examination report 
compelling and the examiner's recitation of the evidence is 
consistent with the evidence in the claims file.  The VA 
physician thoroughly discussed the veteran's medical history 
and explained the reasons for his conclusion.  

The Board has considered the evidence of record that favors 
the veteran's claims, which essentially is comprised of the 
veteran's various written statements and private medical 
evidence.  Nevertheless, the Board finds that this favorable 
evidence is outweighed by the evidence discussed above.  

While a private doctor has offered his view in an October 
1997 opinion that the veteran's current low back, right knee, 
and left knee disorders were related to the veteran's 
military service, it has long been established that the Board 
is not required to accept a doctor's opinions that are based 
upon the appellant's recitation of medical history, as was 
the basis for the opinion provided here.  See Owens v. Brown, 
7 Vet. App. 429 (1995); Elkins v. Brown, 5 Vet. App. 474 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993).  In 
comparison to the April 2002 VA examiner's opinion, the 
veteran's October 1997 private physician did not base his 
opinion on a review of the medical evidence of record or the 
veteran's service medical records.  The Board finds that the 
contemporary evidence during service has more probative 
weight than medical opinions or lay statements made over 
three decades later.  Medical opinions as to a nexus may 
decline in probative value due to a lengthy time period 
between service and the date of the opinion.  Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (noting that 20 years had 
elapsed); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
veteran's October 1966 discharge examination report is 
negative for findings of a low back, right knee, or left knee 
disorder.  

In this regard, the private doctor in October 1997 provided a 
short, general statement that the in-service injuries 
certainly could have resulted in the veteran's current 
physical problems.  The private physician, however, did not 
discuss the impact of the service medical records of record 
showing that there were no findings of a low back, right 
knee, or left knee disorder by the October 1966 service 
discharge examiner.  In addition, contemporaneous medical 
findings may be given more weight than a medical opinion 
coming many years after separation from service.  Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996) (this opinion was also 
based on an inaccurate oral history provided by the 
appellant, and the physician had not reviewed relevant 
material in claims file).  The veteran's physician provided 
his opinion several decades after the veteran's military 
service without reviewing the complete medical history.  The 
Board finds that the probative value of the April 2002 VA 
examination report outweighs the probative value of the 
veteran's private physician's opinion.

The veteran maintains that his current disabilities are 
related to service.  While the veteran is competent to attest 
to matters susceptible to lay observation, as a lay person, 
he is not competent to provide an opinion requiring medical 
expertise, such as an opinion that a current low back or knee 
disorder is etiologically related to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of these circumstances, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for entitlement to service connection for disorders of the 
low back, right knee, and left knee.

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claims. See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107 (West 2002).

IV.  Increased rating for the right shoulder disorder

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  Under the applicable criteria, 
disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing due to a 
particular service-connected disability with criteria set 
forth in VA's Schedule for Rating Disabilities, which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities. When making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  The current level of disability, 
however, is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran's appeal is 
from the initial rating assigned for service-connected right 
shoulder disorder.  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson at 126.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco at 
58.  This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  See 
Fenderson.

The evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service- 
connected disabilities. 38 C.F.R. § 4.14 (2002).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2002).

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3 
(2002).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved. When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

Limitation of motion of the major arm, at the shoulder level 
or midway between the side and shoulder level warrants a 20 
percent evaluation. Where motion of the minor arm is limited 
to 25 degrees from the side, a 30 percent evaluation is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

A 20 percent evaluation is warranted for the minor arm if 
there is: (1) malunion of the humerus with moderate 
deformity; (2) malunion of the humerus with marked deformity; 
(3) recurrent dislocations of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level; or (4) recurrent dislocations of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements. A 40 percent evaluation requires fibrous union of 
the humerus, with a 50 percent evaluation assigned for 
nonunion of the humerus (false flail joint). A 70 percent 
rating is warranted where there is loss of the humerus head. 
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2002).

Impairment of the clavicle or scapula may be rated based on 
impairment of function of the contiguous joint or on the 
basis of malunion, nonunion or dislocation. Malunion of the 
clavicle or scapula warrants a 10 percent evaluation. 
Nonunion of the minor clavicle or scapula warrants a 10 
percent evaluation if there is no loose motion or a 20 
percent evaluation if there is loose movement. Dislocation of 
the minor clavicle or scapula warrants a 20 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2002).

Favorable ankylosis of the scapulohumeral joint of the minor 
upper extremity with abduction to 60 degrees, reaching the 
mouth and head, warrants a 20 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5200 (2002).

The RO assigned a 10 percent disability rating prior to 
December 4, 1996 (the date of the veteran's right shoulder 
operation); a temporary total rating to March 1, 1997 due to 
the surgery pursuant to 38 C.F.R. § 4.30 (2002); and a 10 
percent rating thereafter.  The veteran contends that ratings 
in excess of 10 percent prior to December 4, 1996 and from 
March 1, 1997 are warranted.

Based on a review of the evidence of record, the Board finds 
that a 20 percent rating is warranted prior to December 4, 
1996.  In this case the veteran's right shoulder is 
considered his major upper extremity. The veteran's private 
medical records dated prior to his surgery essentially show 
that he was unable to raise his right arm above his shoulder 
due to pain and weakness caused by his right shoulder 
disorder.  Where limitation of motion of the major arm is 
limited to shoulder level, a 20 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  A rating in excess 
of 20 percent is not warranted prior to December 4, 1996 
because the evidence does not show that his right arm motion 
was limited to 25 degrees from the side.  Diagnostic Code 
5201.  Furthermore, there is no finding of right shoulder 
ankylosis or nonunion of the major clavicle or scapula with 
loose movement or dislocation of the major clavicle or 
scapula prior to December 4, 1996.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2002).  Therefore, an evaluation in 
excess of 20 percent is not warranted prior to December 4, 
1996.

The Board finds that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
right shoulder disorder from March 1, 1997.  The Board notes 
that the competent medical evidence after the veteran's right 
shoulder surgery in December 1996 clearly shows the veteran 
retained substantial useful motion in his right shoulder. As 
such, Diagnostic Code 5200, pertinent to ankylosis, is not 
for application in this case.

The medical evidence of record does not show findings of 
nonunion of the major clavicle or scapula with loose movement 
or dislocation of the major clavicle or scapula after the 
veteran's right shoulder surgery in December 1996. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2002).  Therefore, an 
evaluation in excess of 10 percent is not warranted.

The veteran's private medical records indicate that the right 
shoulder healed well after the surgery.  The May 1999 and 
April 2002 VA examiners opined that the veteran's right 
shoulder disorder testing revealed range of motion findings 
that were essentially normal.  According to the April 2002 VA 
examiner, the veteran had objective evidence of pain, 
crepitation, and grinding as noted with a mild pain on 
extremes of motion.  With respect to functional loss, the 
examiner felt that the veteran would be bothered by having to 
perform overhead-type activity.

The Board notes, however, that the evidence during such time 
period does not demonstrate that right shoulder motion was 
limited to below shoulder level. Even with consideration of 
the veteran's history of functional impairment in the right 
shoulder, the available medical evidence fails to document 
additional motion loss such as to limit motion below the 
shoulder, even during periods of use or exacerbations of 
pain. Moreover, the SSA records indicate that SSA awarded 
disability benefits due to nonservice-connected disorders; 
not just the veteran's service-connected right shoulder 
disorder.  

Absent objective evidence of additional functional loss of 
the right shoulder there is no basis to warrant assignment of 
a higher rating at any time during the pendency of this 
appeal. See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  As such, 
the rating criteria pertinent to the shoulder do not provide 
for a rating in excess of 20 percent prior to December 4, 
1996 or from March 1, 1997.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration. An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable. 38 C.F.R. 
§ 3.321(b)(1) (2002).

The record following the veteran's surgery in December 1996 
does not reflect that his right shoulder disorder resulted in 
frequent hospitalizations or any unusual manifestations. 
Instead the medical evidence shows that the manifestations of 
the disabilities were consistent with the schedular criteria 
and that the veteran continued to function in his tasks of 
everyday life. In sum, there is no indication in the record 
that the average industrial impairment from either disability 
would be in excess of that contemplated by the assigned 
evaluation. Therefore, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.

IV.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.  The veteran is service-
connected for the right shoulder disorder that is rated as 10 
percent disabling; tinnitus that is rated as 10 percent 
disabling; and bilateral hearing loss that is rated 
noncompensably disabling.  There is no coherent allegation 
that the veteran is unemployable due to either disability.   
Although SSA records indicate that the veteran is unable to 
work, SSA granted the benefits based on nonservice-connected 
disorders, and not the veteran's right shoulder disorder, 
tinnitus, and/or hearing loss.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled. For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation. VAOPGPREC 75-
91, 57 Fed. Reg. 2317 (1992). Factors such as employment 
history, as well as educational and vocational attainments, 
are for consideration.  It appears from the veteran's 
September 1998 application for TDIU that the veteran has at 
least a high school education.  

Additionally, a disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Neither frequent 
hospitalization nor marked interference with employment, 
beyond that contemplated in the regular schedular provisions, 
due to the veteran's service-connected disorders is 
demonstrated.

Accordingly, the veteran does not meet the schedular criteria 
for total rating based on individual unemployability is 
denied.


ORDER

Service connection for degenerative changes of the lumbar 
spine is denied.

Service connection for arthritis of the right knee is denied.

Service connection for arthritis of the left knee is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, an initial disability evaluation of 20 
prior to December 4, 1996, for postoperative right shoulder 
dislocation, with osteoarthritis, is granted.

An initial disability evaluation in excess of 10 percent on 
and after March 1, 1997, for postoperative right shoulder 
dislocation, with osteoarthritis, is denied.

A total disability evaluation based on individual 
unemployability is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

